Citation Nr: 0838922	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned a 30 percent disability rating.


FINDING OF FACT

The veteran's PTSD has been manifested by the following: 
frequent nightmares, mildly constricted and shallow affect, 
startle reaction, social isolation, and mild occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a June 2005 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and service 
personnel records are in the file.  In his July 2004 claim 
form, the veteran indicated that he had never sought medical 
treatment for his PTSD.  A VA examination report has been 
associated with the record.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
May 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 30 percent disabling.  
For the reasons that follow, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).



A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  

A review of the claims file reveals that the only medical 
evidence of record pertaining to the veteran's PTSD is his 
May 2005 VA examination.  As indicated on the veteran's July 
2004 claim form, the veteran has not received treatment for 
his PTSD.  The veteran has denied having received any 
inpatient psychiatric treatment.  See VA examination report, 
May 2005.  He reported having received outpatient 
psychological therapy while in prison for "sexual 
dysfunction" following a rape incident.  This took place in 
the late 1970s.  In April 2006, the veteran indicated on his 
VCAA Notice Response form that he has no other information or 
evidence to give VA to substantiate his claim. 

Based on the medical evidence of record, the veteran's 
symptomatology is not indicative of occupational and social 
impairment with reduced reliability and productivity 
sufficient to warrant a higher initial rating.  At the May 
2005 VA examination, the veteran was diagnosed with PTSD, 
chronic with delayed onset, and assigned a GAF score in the 
range of 61 to 70.  Mental status examination revealed that 
the veteran's affect was euthymic, appropriate, and mildly 
constricted and shallow.  His mood was described as 4/10 and 
he denied any suicidal thoughts or homicidal thoughts or 
ideations.  The veteran was well dressed and groomed, 
pleasant and cooperative, and his speech was normal, soft and 
low-toned.  He maintained good eye contact and had normal 
psychomotor activity.  His thought process was coherent and 
goal directed, and he was alert and oriented to self, time, 
and place with no major cognitive deficits.  There was no 
evidence of formal thought disorder and no reported 
hallucination.  The veteran's general judgment was good.  

The veteran reported at the VA examination that he frequently 
has nightmares and bad dreams related to his Vietnam service 
and that these dreams wake him from his sleep.  Sometimes he 
is shaking or has cold sweats.  He gets up almost every night 
and his wife has to hold him to stop him from shaking.  The 
dreams are about things that never happened or that he never 
saw, and things that happened to him in service.  The veteran 
described in detail many incidents of trauma that he 
experienced in Vietnam.  He stated that he avoids talking 
about war and watching television programs about war.  He 
reported an increased startle response.  The veteran also 
stated that he tried to dismiss everything as if it were okay 
and nothing happened, but that after a while it caught up to 
him.  No symptoms of mania, psychosis, anxiety or depression 
were reported.  

In terms of social functioning, the veteran indicated at the 
VA examination that he has been married twice and that his 
current marriage had been for 22 years.  He has no children.  
The veteran stated that because of his service experience, he 
had problems with his wife, but that his current wife is able 
to contain him and understand his situation.  He described 
his relationship with his wife as good.  The veteran reported 
that he has problems interacting with other people and that 
he used to distance himself from other people.  He described 
himself as a loner.  

With respect to occupational functioning, the veteran stated 
at the VA examination that he has worked in seven or eight 
different jobs since service.  His longest job was with 
Walbro Corporation for 12 years, and he was last employed 
with Delphi for one year.  He has been unemployed for over a 
year.  

Considering the totality of the evidence, the Board finds 
that the veteran is not entitled to a higher initial 
disability rating.  The evidence does not show that the 
veteran exhibits symptoms that would warrant a 50 percent 
disability rating, such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, or 
impairment of short- and long-term memory, judgment or 
abstract thinking.  Also, medical evidence does not show that 
he exhibits his current symptoms with such frequency as to 
require a higher rating.  His GAF score of 61 to 70 is 
indicative of mild symptoms, or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well and has some meaningful interpersonal relationships.  
See DSM-IV at 46.  The findings from the veteran's May 2005 
VA examination, as described above, are consistent with this 
GAF score.  All in all, the findings indicate an overall 
level of occupational and social impairment that is 
appropriately represented by a 30 percent disability rating.  
A higher initial rating of 50 percent is not warranted.

The Board acknowledges the veteran's contention that he 
deserves a higher rating for his PTSD.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., that he frequently has bad dreams and that 
he avoids crowds because they make his heart race.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
PTSD.

The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 30 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
initial evaluation of 30 percent.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 30 percent for PTSD.  See Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


